United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1747
                       ___________________________

                                   Stella Thomas

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                             Wells Fargo Bank, N.A.

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: December 9, 2022
                           Filed: December 14, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Stella Thomas brought this action against her former employer, Wells Fargo
Bank, N.A., alleging multiple instances of racial and gender discrimination and
retaliation. The district court1 dismissed the action in June 2020 pursuant to a
stipulation of dismissal but granted Thomas’s motion to reopen after she rescinded
the settlement agreement. After substantial discovery, the district court granted Wells
Fargo’s motion for summary judgment. Thomas appeals, raising numerous issues.
After careful review, we affirm for the reasons stated in the district court’s thorough
Opinion and Order. See Stella Thomas v. Wells Fargo Bank, N.A., File No. 19-cv-
482, Opinion and Order (D. Minn. Mar. 11, 2022); 8th Cir. Rule 47B.
                       ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-